UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6433


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JASON L. MCCRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:09-cr-00022-RBS-TEM-1)


Submitted:   July 24, 2014                 Decided:   August 18, 2014


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jason L. McCright, Appellant Pro Se. Timothy Richard Murphy,
Special   Assistant  United States  Attorney, Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jason L. McCright seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive

28 U.S.C. § 2255 (2012) motion, and dismissing it on that basis.

Because    we    conclude,     after    reviewing    the       record,    that      the

district    court    properly        construed     McCright’s         motion   as    a

successive habeas petition, the order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(B)         (2012).           A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on procedural

grounds, as the district court did in this case, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                See Slack v. McDaniel, 529

U.S. 473, 484-85 (2000).

            We have independently reviewed the record and conclude

that McCright has not made the requisite showing.                      Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe McCright’s notice of appeal

and   informal    brief   as    an     application    to       file   a   second     or

successive § 2255 motion.            United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).            In order to obtain authorization to

                                         2
file a successive § 2255 motion, a prisoner must assert claims

based on either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h) (2012).         McCright’s claims do not satisfy

either of these criteria.         Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   Court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3